The opinion of the Court was drawn up by
Cutting, J.
Town and district orders are not considered to be commercial paper in the hands of bona fide indorsees for value, so as to exclude evidence as to the legality of their inception; and whoever receives them, does so subject to any legal defence, such as the want of authority in the drawers or acceptors, whose agency antecedently given or subsequently adopted is a fact to be proved in order to bind the principals.
Waiving the consideration as to the organization and proceedings of the district, the question presented would be whether, at the time the order was presented and payment demanded of the town treasurer, he was possessed of the district funds; for only such were at the disposal of the committee. Vide R. S. of 1840, c. 17, § 35, and of 1857, c. 11, § 41, which provide that “the money so raised and paid shall be at the disposal of the district committee,” &c.
The evidence reported fails to prove that the treasurer was in receipt of funds belonging to the district when the demand was made; consequently his refusal to pay was justifiable, and his acceptance unauthorized. Plaintiff nonsuit.
Tenney, C. J., and Appleton, May, Davis, and Kent, J. J., concurred.